Citation Nr: 1421704	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic respiratory infections.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to an initial rating in excess of 10 percent for cervical strain.

4.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable rating for left (major) wrist disability.

7.  Entitlement to an initial compensable rating for left knee disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 2004 to July 2009. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an initial compensable rating for service-connected left wrist disability and entitlement to service connection for chronic respiratory infections and residuals of a head injury are decided below.  The remaining issues are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Chronic respiratory infections were not present during the period of this claim.

2.  Residuals of a head injury were not present during the period of this claim.

3.  Even considering his complaints of pain and functional loss, the Veteran's service-connected left wrist disability has not resulted in dorsiflexion limited to 15 degrees or less, palmar flexion limited in line with forearm, or ankylosis.  


CONCLUSIONS OF LAW

1.  Chronic respiratory infections were not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C.A §§ 1110 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for an initial compensable evaluation for left wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in August 2009, prior to the initial adjudication of the claims, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  Available STRs and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination to determine the nature and etiology of his claimed chronic respiratory infections and residuals of head injuries, and the severity of his left wrist disability.  The examinations were adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Recognition is given to the fact that the report of the Veteran's left wrist examination is now in excess of four years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left wrist disability since he was last examined.  The Veteran does not contend otherwise.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims. 

II.  Service Connection for Chronic Respiratory Infections and Residuals of a Head Injury

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

STRs show the Veteran's history of treatment for an upper respiratory infection.  See August 2008 STR.  Subsequent STRs are negative for any diagnosis of or medication prescribed for upper respiratory infection.  STRs are negative for any complaints or diagnosis of a head injury.

The Veteran is certainly competent to report symptoms of a respiratory infection or head injury.  However, no underlying disability has been diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Post-service treatment records indicate no diagnosis of or treatment for an upper respiratory infection or residuals of a head injury.  During an October 2009 VA examination, the Veteran denied any specific head injury in service; he reported that he was told to claim service connection for this disability secondary to riding in Humvees.  The Veteran also reported occasional pain in his left ear, but did not report any current respiratory infections.  Significantly, examination revealed no upper respiratory infection or residuals of a head injury.  

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on.  Indeed, the Veteran lacks the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis.  Moreover, physical examination has disclosed no disability to account for his complaints.  Chronic respiratory infections and residuals of a head injury have not been established either through the clinical record or the Veteran's own statements.  As such, the claims must fail.

III.  Increased Rating for Left (Major) Wrist Disability

The Veteran asserts that he is entitled to an initial compensable rating for his left wrist disability. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's left wrist disability is rated on the basis of limitation of motion under Diagnostic Code 5215.  Under this code, for a major (dominant) joint, dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a. 

Alternatively, under Diagnostic Code 5214, a 30 percent rating is warranted for favorable ankylosis of the major wrist with 20 to 30 degrees dorsiflexion.  The next higher evaluation of 40 percent is available where the major wrist ankylosis is in any other position except favorable.  The maximum evaluation of 50 percent is available where the major wrist ankylosis is unfavorable, is in any degree of palmar flexion, or is associated with ulnar or radial deviation.  38 C.F.R. § 4.71a . 

Pursuant to the VA Rating Schedule, normal range of motion of the wrist is 70 degrees of dorsiflexion and 80 degrees of palmar flexion.  38 C.F.R. § 4.71, Plate I.

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be considered in assigning an evaluation for the wrist.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59  painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id ; see 38 C.F.R. § 4.40.

The Veteran was afforded a VA examination in October 2009.  The examiner noted the Veteran's complaints of pain and clicking, and documented 5/5 muscle strength, dorsiflexion to 80 degrees and palmar flexion to 80 degrees, with no pain on motion and no additional limitation of motion on repetition.  Neurological examination was normal.  The examiner stated that there was no ankylosis or impairment of dexterity.  X-ray studies revealed no fracture or arthritis.  Thus, the evidence did not show dorsiflexion of less than 15 degrees, or palmar flexion in line with the forearm.  Consequently, the Veteran is not entitled to a compensable rating under Diagnostic Code 5215 based upon limitation of motion of the left wrist.  See 38 C.F.R. § 4.71a.

The Board has considered whether a higher rating is warranted for the Veteran's service-connected left wrist disability based on functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness, which results in additional disability beyond that reflected on range-of-motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Although the record shows the Veteran's complaints of pain, the examination report essentially indicates that he has not experienced any functional loss due to his disability.  The Board therefore finds that the assignment of an additional disability rating based on DeLuca factors is not warranted.

Consideration has also been given to Diagnostic Code 5003, which allows for assigning a 10 percent rating for non-compensable loss of motion when there is evidence of pain on motion.  However, Diagnostic Code 5003 is only applicable when degenerative arthritis is shown on X-ray.  X-rays in the present case have been negative for findings of arthritis.  Assigning a rating under this code would therefore be inappropriate.

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, though, the Board finds that the rating criteria sufficiently contemplate the extent and severity of the service-connected left wrist disability at issue, including insofar as addressing the Veteran's symptoms and complaints.  With respect to his left wrist, his primary complaints include pain and clicking, and the effect these symptoms have on his range of motion.  His existing ratings take this into account as described above.  The rating criteria therefore are adequate to evaluate this disability and referral for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996) and VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected disabilities nor has he so contended.  The record instead shows that the Veteran is gainfully employed as well as being a full-time student.  See Report of VA Examination dated October 2009.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed.


ORDER

Service connection for chronic respiratory infections is denied.

Service connection for residuals of a head injury is denied.

An initial compensable rating for left (major) wrist disability is denied.


REMAND

Left Knee Disability, Cervical Strain and Thoracolumbar Strain

In a February 2010 rating decision, the RO granted service connection for left knee anterior cruciate ligament (ACL) tear, status post-left knee revision and ACL reconstruction.  A noncompensable rating was assigned, effective July 31, 2009.  The February 2010 rating decision also granted service connection for cervical strain and thoracolumbar strain.  Ten percent ratings for each disability were assigned, effective July 31, 2009. 

The most recent VA examination of these disabilities was in October 2009.  At that time, the Veteran complained of left knee pain while running, as well as occasional clicking and popping.  Thereafter, in a June 2011 statement, the Veteran essentially stated that this disability had gotten worse, indicating that his left knee pain was now constant.  The Veteran also stated that he was receiving regular neck and back treatment from a chiropractor and using a TENS unit to help manage his pain.  These treatment records have not been obtained.

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of this disability.  Prior to scheduling the examination, all outstanding treatment records pertinent to the issue on appeal should be associated with the claims file.

GERD

The Veteran also seeks an increased evaluation for his service-connected GERD, currently rated as noncompensable pursuant to38 C.F.R. § 4.114, Diagnostic Code 7346.  Diagnostic Code 7346 pertains to hiatal hernia.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrant a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrant a 30 percent rating.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating is warranted. 

The Veteran underwent a VA examination in October 2009; however, the Board is of the opinion that more fully descriptive examination findings are necessary to evaluate this disability as the examiner did not address all the pertinent rating criteria (specifically to include whether the Veteran has substernal, arm, or shoulder pain).  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that further examination is warranted in this case.  Prior to scheduling the examination, all outstanding treatment records pertinent to the issue on appeal should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any left knee disability, cervical strain, thoracolumbar strain and GERD.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  

All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected left knee disability, cervical strain and thoracolumbar strain.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All information required for rating purposes must be provided by the examiner.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-GERD.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All information required for rating purposes must be provided by the examiner.  A complete rationale should be given for all opinions and conclusions expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  After undertaking any further development deemed warranted (to include obtaining any treatment records or medical opinions), readjudicate the Veteran's claims of entitlement to higher initial ratings for service-connected left knee disability, cervical strain, thoracolumbar strain and GERD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


